Case 2:19-cr-00219-MJH Document 10 Filed 06/20/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Criminal No. 19-1380

I

Vv.

MUSTAFA ALOWEMER

REQUEST FOR DETENTION
AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Soo C. Song, Assistant
United States Attorney for said District, and, pursuant to 18 U.S.C. §§ 3142(e) and (f), hereby
requests detention of the above-named defendant, and sets forth the following material factors in
support thereof:

X L. That no condition or combination of conditions will reasonably assure
the appearance of defendant as required and the safety of any other
person and the community because:

a. Defendant is a danger to any other person or the community,
and/or;

b. Defendant is a flight risk.
Xl 2. That the government is entitled to a detention hearing based upon the
following:

a. Defendant is charged with a crime of violence as defined in 18

U.S.C. § 3156 or an offense listed in 2332b(g)(5)(B) (“Federal
crime of terrorism”) for which a maximum term of imprisonment

of 10 years or more is prescribed; or
Case 2:19-cr-00219-MJH Document 10 Filed 06/20/19 Page 2 of 4

Defendant is charged with an offense for which the maximum

sentence is life imprisonment or death; or

Defendant is charged with an offense for which a maximum term

of imprisonment of 10 years or more is prescribed in the
Controlled Substances’ Act (21 U.S.C. § 801 et seq.), the
Controlled Substances Import and Export Act (21 U.S.C. § 951 et
seq.); or the Maritime Drug Law Enforcement Act (46 U.S.C.
App. § 1901 et seq.); or

Defendant is presently charged with a felony and has been
convicted of two or more offenses described in subparagraph a-c

above, or two or more State or local offenses that would have been

offenses described in subparagraphs a-c above if a circumstance

giving rise to Federal jurisdiction had existed, or a combination of
such offenses; or

Defendant is charged with a felony which is not a crime of

violence, but which involves: a minor victim, possession or use
\

of a firearm or destructive device (as those terms are defined in 18

U.S.C. § 921) or any other dangerous weapon, or the failure to

register under 18 U.S.C. § 2250 (as required by the Sex Offender

Registration and Notification Act); or

That a serious risk exists that defendant will flee; or
Case 2:19-cr-00219-MJH Document 10 Filed 06/20/19 Page 3 of 4

O

g. That a serious risk exists that defendant will obstruct or attempt to

obstruct justice, or threaten, injure, or intimidate, or attempt to
threaten, injure, or intimidate, a prospective witness or juror.

That a rebuttable presumption arises that no condition or combination -

of conditions will reasonably assure the safety of any other person and

the community, in that the present case involves an offense described in
section 2332b(g)(5)(B) of Title 18, United States Code, _ (defining

“Federal crime of terrorism”) for which a maximum term of

imprisonment of 10 years or more is prescribed and:

a. there is probable cause to believe that defendant committed an
offense listed in section 2332b(g)(5)(B) of Title 18, United States
Code, (defining “Federal crime of terrorism”);

b. | The offense described in paragraph 3a above was committed while
defendant was on release pending trial for a Federal, State or local
offense; and

c. A period of not more than five years has elapsed since the date of

defendant's conviction or release from imprisonment for the
offense described in paragraph 3a, whichever is later.
That a rebuttable presumption arises that no condition or combination
of conditions will reasonably assure the appearance of defendant as

required and the safety of the community, in that there is probable cause

to believe that:
Case 2:19-cr-00219-MJH Document 10 Filed 06/20/19 Page 4 of 4 .

Ll a. Defendant committed an offense under 18 U.S.C. §§ 924(c),
956(a), or 2332b, or an offense involving a minor victim under
Sections 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,
2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1),
2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423,
or 2425 of Title 18.

L} 5. A Continuance of day(s) is requested for the detention

‘hearing based upon the following reasons:

 

 

(J 6. Good cause for a continuance in excess of three days exists in that:

 

 

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

42
By:

SOO C. SONG CJ .
Assistant U.S. Attorney
DC ID No. 457268
